Citation Nr: 1122672	
Decision Date: 06/13/11    Archive Date: 06/28/11

DOCKET NO.  10-21 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a skin disability, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel

INTRODUCTION

The Veteran had active military service from October 1965 to July 1967, to include service in the Republic of Vietnam.  His awards include the Combat Infantryman Badge (CIB).

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In October 2010, a travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  At the hearing, the Veteran was granted a 60-day abeyance period for the submission of additional evidence.  He did not submit any such evidence.


REMAND

The Veteran contends that he has a skin disorder due to his military service, to include exposure to Agent Orange therein.  

The Veteran's service personnel records note that he served in Vietnam and was awarded the CIB.  Service treatment records, including a July 1967 separation examination report, are negative for complaints or findings of a skin disability.  Post-service medical evidence includes a VA treatment record dated in August 2009 which notes (in pertinent part) the Veteran's complaints of itching areas on his legs since his service in Vietnam.  The diagnoses included pigmented purpura/Schamberg's/capillaritis on the lower legs. 

The Veteran testified during the October 2010 hearing before the Board that during his combat service in Vietnam, he often had to stand in water for long periods of time.  At one point he spent 44 consecutive days walking through rice paddies without any dry clothes.  He stated that he did not have a discharge examination.  He also stated that he first noticed a skin disability (discoloration) on his legs one week after discharge, and continues to have the same symptoms to this day.  The Board has found the Veteran to be credible.

The Veteran has not yet been scheduled for a VA examination in conjunction with his claim.  Given his contentions and the current diagnosis of a skin disability, an examination should be arranged to determine the current nature and etiology of any skin disorders present.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should contact the Veteran and obtain the names and addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who treated him for a skin disability.  After the Veteran has signed the appropriate releases, all outstanding treatment records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO or the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Thereafter, the Veteran should be afforded a VA dermatology examination by an examiner with sufficient expertise to determine the nature and etiology of any current skin disability.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the examination results and a review of the claims folder, the examiner should express an opinion with respect to each currently present skin disorder as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service, to include exposure to herbicides therein.  For purposes of the opinion, the examiner should assume that the Veteran is a credible historian.

The examiner must explain the rationale for all opinions given.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims folder if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should re-adjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.

By this remand the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


